DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10204394. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader than U.S. Patent 10204394 and are therefore an obvious variants thereof. 
The claims map as follows:
Instant application
U.S. Patent 10204394
Claim 1

A graphics processor comprising: a substrate; and 








logic coupled to the substrate, wherein the logic is implemented in one or more of configurable logic or fixed-functionality hardware logic, the logic to: 








identify a commonality between a first graphics command corresponding to a first frame from a first set of draw calls associated with a first command buffer and a second graphics command corresponding to a second frame from a second set of draw calls associated with a second command buffer; 
determine if the first graphics command and the second graphics command can be processed together based on the commonality identified by the commonality identifier; and 
process the first graphics command and the second graphics command together at least partially at the same time in parallel, wherein one or more draw calls associated with each of the first graphics command and the second graphics command are to be distributed via parallel processing.
Claim 1:
An electronic processing system, comprising: an application processor (logic); 


a first command buffer communicatively coupled to the application processor to store a first set of one or more draw calls; a second command buffer communicatively coupled to the application processor to store a second set of one or more draw calls; 

a graphics processor (graphics processor comprising: a substrate) communicatively coupled to the application processor (logic coupled to the substrate, wherein the logic is implemented in one or more of configurable logic or fixed-functionality hardware logic) to process draw calls from the first command buffer and the second command buffer at the same time; and a draw call coordinator communicatively coupled to the graphics processor to: 

identify a commonality between a first draw call in the first command buffer and a second draw call in the second command buffer; determine if the first draw call and the second draw call can be processed together based on the commonality; and






 provide an indication to the graphics processor if the first draw call and the second draw call are to be processed together, 
wherein the graphics processor is to utilize parallel processing to distribute the draw calls from each of the first command buffer and the second command buffer.
Claim 2: 
The graphics processor of claim 1, 

wherein the first graphics command comprises a first draw call and wherein the second graphics command comprises a second draw call
Claim 1: 


a first command buffer communicatively coupled to the application processor to store a first set of one or more draw calls; a second command buffer communicatively coupled to the application processor to store a second set of one or more draw calls.
Claim 3:
The graphics processor of claim 2, wherein the commonality corresponds to a substantially same set of geometries for each of the first draw call and the second draw call.
Claim 6: 
The apparatus of claim 5, wherein the commonality corresponds to a substantially same set of geometries for each of the first draw call and the second draw call.
Claim 4:
The graphics processor of claim 1, wherein the logic is further to: determine if a same portion of a graphics memory can be utilized by both the first graphics command and the second graphics command
Claim 7:
The apparatus of claim 4, wherein the commonality analyzer is further to determine if a same portion of a graphics memory can be utilized by both the first graphics command and the second graphics command.
Claim 5
The graphics processor of claim 3, wherein the same portion of the graphics memory corresponds to a same texture sample.
Claim 8
The apparatus of claim 7, wherein the same portion of the graphics memory corresponds to a same texture sample.
Claim 6
The graphics processor of claim 3, wherein the same portion of the graphics memory corresponds to a same geometry.

Claim 9
The apparatus of claim 7, wherein the same portion of the graphics memory corresponds to a same geometry.
Claim 7
The graphics processor of claim 1, wherein the logic is further to: 
tag the first graphics command and the second graphics command to indicate that the first graphics command and the second graphics command are to be processed together.
Claim 10
The apparatus of claim 4, wherein the commonality indicator is further to 
tag the first graphics command and the second graphics command to indicate that the first graphics command and the second graphics command are to be processed together.
Claim 8
Claim 11
Claim 9
Claim 12
Claim 10
Claim 13
Claim 11
Claim 14
Claim 12
Claim 15
Claim 13
Claim 16
Claim 14
Claim 17
Claim 15
Claim 18
Claim 16
Claim 19
Claim 17
Claim 20
Claim 18
Claim 21
Claim 19
Claim 22
Claim 20
Claim 24


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation 4, "determine if the first graphics command and the second graphics command can be processed together based on the commonality identified by the commonality identifier".  There is insufficient antecedent basis for, “the commonality identifier” in this limitation in the claim.
Claims 2-7 are rejected for depending from claim 1.
Claim 8 is rejected similar to claim 1, for reciting, “the commonality identifier”, similar to claim 1.
Claims 9-14 are rejected for depending from claim 8.
Claim 15 is rejected similar to claim 1, for reciting, “the commonality identifier”, similar to claim 1.
Claims 16-20 are rejected for depending from claim 15.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejections and rejections under 35 U.S.C. 112(b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts of Arulesan, Davidson, Aguaviva and Sowizral disclose sections of claim 1. However, none of the prior arts of record, alone or in combination, teach claim 1 when viewed as a whole.
Claims 2-6 are allowed for depending from claim 1.
Claim 8 is allowed similar to claim 1 for reciting similar subject matter.
Claims 9-14 are allowed for depending from claim 8.
Claim 15 is allowed similar to claim 1 for reciting similar subject matter.
Claims 16-20 are allowed for depending from claim 8.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JITESH PATEL/Primary Examiner, Art Unit 2616